Citation Nr: 9932426	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO. 98-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for motion sickness.

3.  Entitlement to service connection for an ulcer, to 
include as secondary to motion sickness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought.  The 
veteran had active service from June 1958 to June 1959.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a lung 
disorder, including chronic obstructive pulmonary disease, 
which was first diagnosed many years after service, and any 
remote incident of service, including claimed exposure to 
toxic substances.

2.  There is no medical evidence of a current diagnosis of 
motion sickness or residuals of the inservice episodes of 
motion sickness that the veteran had decades ago.

3.  There is no medical evidence of a current diagnosis of 
ulcers or peptic ulcer disease, nor is there medical evidence 
of a nexus between the claimed disorder and any incident of 
service. 


CONCLUSIONS OF LAW

1.  The veteran's claim for a lung disorder is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).
2.  The veteran's claim for motion sickness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for an ulcer is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).  However, the threshold question in any claim for VA 
benefits is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as peptic ulcers, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period, in this case one year, is 
sufficient to establish evidence of the required nexus.  See 
38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 Vet.App. 498, 
502 (1994).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

For the following reasons and bases, the Board must find that 
the veteran's claims for service connection are not well 
grounded, and must be denied on this basis.

The veteran's Navy reserve entrance examination report dated 
November 1956 is silent as to a history of motion sickness.  
The report also noted that the veteran's lungs and abdomen 
were normal.  The veteran's June 1958 entrance examination 
report similarly noted that the veteran's lungs and abdomen 
were normal, and the veteran denied a history of motion 
sickness.  Nonetheless, a May 1959 Medical Board report found 
the veteran unfit for duty, as recurrent episodes of sea 
sickness while serving on a destroyer escort precluded him 
from performing his duties.  That report noted that the 
veteran had not responded to normal medication, and that he 
had conceded that as a child he had suffered from motion 
sickness.  The Medical Board report also noted that the 
veteran did not then suffer from any current disability as a 
result of service.  The veteran was discharged from service 
in June 1959.

The veteran filed this current claim in March 1997, asserting 
that he has lung problems, motion sickness and an ulcer as a 
result of his motion sickness, all as a result of active 
service.  Relevant evidence included in the claims file 
includes private treatment records dated July 1994.  A 
history of a duodenal ulcer from 1970 was noted, as was a 
more recent diagnosis of chronic obstructive pulmonary 
disease (COPD).  Relevant history as to this latter diagnosis 
was 40 years of smoking.  In his May 1998 VA Form 9, the 
veteran related his belief that exposure to lead pain on 
board a ship while on active duty had caused his current lung 
problems.

The veteran was provided a hearing before the undersigned 
Member of the Board sitting at the RO in September 1999.  
Initially, the veteran testified that he had motion sickness 
as a child, and that during his tenure in the Navy, he again 
had motion sickness.  He related that Dramamine was 
ineffective in controlling his sea sickness.  The veteran 
stated that he had an ulcer diagnosed by a doctor in 1970, 
but that he had noticed that he had an ulcer right after his 
service.  The veteran also testified that during service he 
was exposed to zinc oxide, and that more recently he had a 
touch of emphysema.  The veteran related that he believed 
that his current diagnosis of emphysema was a result of his 
exposure to in-service environmental hazards.  Finally, the 
veteran testified that he had received VA treatment for 
stomach and pulmonary problems in recent years .

The Board finds that the record does not contain a current 
diagnosis of motion sickness, residuals of motion sickness, 
an ulcer or peptic ulcer disease.  In the absence of evidence 
of a claimed disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As the veteran 
has not presented evidence that he currently has motion 
sickness or an ulcer, these claims are not well grounded.  
Only the veteran has related these current diagnoses, and 
indeed, the above-cited private treatment record only noted 
an ulcer in 1970 by history.  The service medical records 
show no ulcer disease, and the disease does not appear in any 
post-service medical evidence until decades after service and 
only then by a history of an ulcer more than 10 years after 
service.  

Similarly, only the veteran has established a nexus between 
any possible exposure to in-service environmental hazards to 
a current diagnosis of COPD.  The veteran's service medical 
records contain no reference to COPD or any other pulmonary 
disorder.  Notably, the private treatment record noted the 
veteran's smoking history as relevant.  No mention of the 
veteran's service or any incident thereof is contained as a 
possible cause of current COPD.  Only the veteran has 
provided such a nexus.  However, as a layperson, the veteran 
is not competent to provide a medical opinion, such as an 
opinion on medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  In the absence of a nexus 
between any current diagnosis of COPD and the veteran's 
service, this claim must also be denied as not well grounded.

In light of the above, the Board must finds that the 
veteran's claims for service connection are not plausible, 
and thus must be denied as not well grounded.  While it 
appears that there are VA treatment records dated in recent 
years that are not on file, the veteran has not indicated 
that these records include a medical opinion that links any 
current diagnosis of motion sickness, lung disease, or an 
ulcer with any remote incident of service.  In this regard, 
the Board finds that further inquiry into nonprobative 
records is not warranted.

In denying the claims as not well grounded, the Board would 
note that VA has no duty to assist in the absence of a well-
grounded claim, nor is there any duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for the benefits sought.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).







ORDER

Service connection for a lung disorder is denied.

Service connection for motion sickness is denied.

Service connection for an ulcer is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

